

111 HR 4000 IH: Scholarships for Kids Act
U.S. House of Representatives
2014-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 4000IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2014Mr. Messer introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Financial Services, Agriculture, Energy and Commerce, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo allow States to let Federal funds for the education of disadvantaged children follow low-income children to the accredited or otherwise State-approved public school, private school, or supplemental educational services program they attend.1.Short titleThis Act may be cited as the Scholarships for Kids Act.2.PurposeThe purpose of this Act is to improve the academic achievement of the disadvantaged by encouraging State efforts to expand the educational choices available to low-income students.3.Scholarships for kids programSubpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) is amended by adding at the end the following:1128.Scholarships for kids program(a)DefinitionsIn this section:(1)Eligible child(A)In generalThe term eligible child means a child residing in a participating State who—(i)is not older than 21;(ii)is entitled to a free public education through grade 12; and(iii)(I)is from a family with an income below the poverty level on the basis of the most recent satisfactory data published by the Department of Commerce; or(II)is a child described in subparagraph (B).(B)Exception for continuing eligibilityA participating State may elect to serve a child as an eligible child under an approved program under this section if—(i)such child was an eligible child described in subparagraph (A) during the previous fiscal year;(ii)such child is from a family with an income that is not greater than 200 percent of the poverty level on the basis of the most recent satisfactory data published by the Department of Commerce for the preceding year; and(iii)the State educational agency has determined that the child qualifies for continuing eligibility, as defined by the participating State in its declaration of intent under subsection (d).(C)Criteria of povertyIn determining if a family has an income below the poverty level for purposes of this section, a State shall use the poverty threshold, for the most recently completed calendar year, most recently published by the Bureau of the Census.(2)Participating StateThe term participating State means a State whose declaration of intent to exercise the State option for a Scholarships for Kids program is approved by the Secretary as described in subsection (d).(3)StateThe term State means each of the several States of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.(4)Supplemental educational services programThe term supplemental educational services program means a program providing supplemental educational services, as defined in section 1116(e)(12).(b)Scholarships for kids program authorized(1)In generalNotwithstanding any other provision of law and to the extent permitted under State law, a participating State may use the funds made available under this subpart to carry out a Scholarships for Kids program in accordance with subsection (c).(2)Inapplicability of other requirementsNotwithstanding any other provision of this part or any other law, a participating State carrying out a Scholarships for Kids program that meets the requirements of this section, and the local educational agencies in such State, shall not be required to meet any other requirements under this Act or any other law, except as provided in paragraph (3), in order to receive the State's funds under this subpart.(3)Academic standards, academic assessments, and reporting on performance disaggregated by student subgroupA participating State carrying out a Scholarships for Kids program that meets the requirements of this section, and the local educational agencies within such State, shall comply with paragraphs (1), (3), (6), and (7) of subsection (b), and subsection (h), of section 1111, and with the requirements of subpart 2 of part E of title IX (except for section 9521).(c)Use of funds(1)Student grants(A)In generalEach participating State shall use the funds made available under section 1122 and not reserved under paragraph (2) or (3) to carry out a Scholarships for Kids program, under which the State shall—(i)establish a per-pupil amount for the grants under this section, based on the number of eligible children in the State, as described in subparagraph (B); and(ii)make a grant available on behalf of each eligible child, in the amount determined under such subparagraph, that the parents of the eligible child may use for any of the following purposes, as allowed by State law:(I)To supplement the budget of any public school the eligible child is able to attend without fees.(II)To pay for all, or a portion, of any fees required to attend another public school in the participating State.(III)To pay for all, or a portion, of the tuition and fees required to attend an accredited or otherwise State-approved private school.(IV)To pay for all, or a portion, of the fees required to participate in a State-approved supplemental educational services program.(B)Calculation of grant amountsEach participating State shall calculate the amount of the grant to be awarded to each eligible child for each fiscal year by dividing the allocation to the participating State under this subpart remaining after the participating State reserves any funds under paragraph (2) or (3), by the total number of eligible children, as determined by the participating State.(2)Administrative expensesA participating State may reserve not more than 3 percent of its allocation under section 1122 for administrative costs associated with carrying out the participating State’s duties and functions under this section, including—(A)certifying the eligibility of children living in the participating State;(B)disseminating information to parents of eligible children about public schools, private schools, and programs of supplemental educational services that are available to eligible children in the participating State;(C)paying the costs of administering any tests required to be administered to eligible children participating in the program; and(D)providing subgrants to local educational agencies in the participating State for any of these purposes.(3)Transportation for eligible childrenA participating State may reserve not more than 2 percent of its allocation under section 1122 to provide transportation for eligible children to the public school, private school, or supplemental educational services program the eligible children attend in accordance with paragraph (1)(A)(ii).(d)State declaration of intent(1)In generalIn order to carry out a Scholarships for Kids program under this section, a State educational agency shall submit a declaration of intent to exercise the State option for a Scholarships for Kids program to the Secretary that satisfies the requirements of this subsection.(2)ContentsEach declaration of intent submitted under paragraph (1) shall provide the following:(A)A description of the program to be administered under this section, including the per-student amount calculated under subsection (c)(1)(B) that will follow each eligible child to the school or supplemental educational services program the eligible child attends.(B)An assurance that funds made available under this section will be spent in accordance with the requirements of this section.(C)(i)An assurance that the State will provide a parent of each eligible child within the State who receives or is offered a grant under this section with the option to use grant funds for 1 (or more than 1 if the parent so chooses) of any of the following, as allowed by State law:(I)To supplement the budget of any public school the eligible child is able to attend without fees.(II)To pay for all, or a portion, of any fees required to attend another public school in the participating State.(III)To pay for all, or a portion, of the tuition and fees to attend an accredited or otherwise State-approved private school.(IV)To pay for all, or a portion, of the fees required to participate in a supplemental educational services program.(ii)A description of the procedures the State will implement to carry out the requirements of clause (i), including any accreditation or other method by which the State will approve private schools and providers of supplemental educational services programs to accept grant funds under this section.(D)An assurance that the State will publish, in a widely read or distributed medium, an annual report that contains—(i)the number of students, schools, and providers of programs of supplemental educational services that participated in the program assisted under this section;(ii)information regarding the academic progress of students receiving a grant under this section in meeting challenging State student academic achievement standards under section 1111(b)(1), if the State requires that students receiving a grant participate in the academic assessments administered under section 1111(b)(3); and(iii)such other information as the State may require.(E)A description of how the State will define continuing eligibility with respect to children who have participated in the State's Scholarships for Kids program for the preceding year, in accordance with subsection (a)(1)(B).(F)An assurance that the State will assist each local educational agency, public school, and participating private school affected by the State declaration of intent to meet the requirements of this section.(G)An assurance that the State will use Federal funds awarded as grants to eligible children under this section to supplement any funds from non-Federal sources that would, in the absence of such Federal funds, be made available to such students or to the schools or programs of supplemental educational services the students attend, and not to supplant such funds.(H)An assurance that the State will comply with the requirements of paragraphs (1), (3), (6), and (7) of subsection (b), and subsection (h), of section 1111.(I)An assurance that the State will participate in biennial State academic assessments in grades 4 and 8 in reading and mathematics under the National Assessment of Educational Progress carried out under section 303(b)(3) of the National Assessment of Educational Progress Authorization Act if the Secretary pays the costs of administering such assessments.(3)Review and approval by the secretary(A)In generalThe Secretary shall—(i)establish a process to review the declarations of intent received from States under this subsection; and(ii)by not later than 30 days after the submission of a State declaration of intent, approve the State declaration or, if the Secretary clearly demonstrates that the State declaration of intent does not meet the requirements of this subsection, carry out the requirements of paragraph (4).(B)Standard and nature of reviewThe Secretary shall conduct a good faith review of State declarations of intent in their totality and in deference to State and local judgments, with the goal of promoting parental choice.(4)State declaration of intent determination, demonstration, and revisionIf the Secretary determines that a State declaration of intent does not meet the requirements of this subsection, the Secretary shall, prior to disapproving the declaration of intent—(A)immediately notify the State of the determination;(B)provide to the State a detailed description of the specific requirements of this subsection that the Secretary determined were not met in the declaration of intent;(C)offer the State an opportunity to revise and resubmit its declaration of intent within 30 days of the determination;(D)provide technical assistance, upon request of the State, in order to assist the State in meeting the requirements of this subsection; and(E)provide an opportunity for a public hearing not later than 30 days after receiving from the State a revised declaration of intent, with public notice provided not less than 15 days before the hearing.(5)State declaration of intent disapprovalThe Secretary shall have the authority to disapprove a State declaration of intent if—(A)the State has been notified and offered an opportunity to revise and resubmit the declaration of intent with technical assistance, in accordance with paragraph (4); and(B)(i)the State does not submit a revised declaration of intent; or(ii)the State submits a revised declaration of intent that the Secretary determines, after an opportunity for a hearing conducted in accordance with paragraph (4)(E), does not meet the requirements of this subsection.(6)Recognition by operation of lawIf the Secretary fails to take action on a declaration of intent submitted by a State within the time specified in paragraph (3)(A)(ii), the declaration of intent, as submitted, shall be deemed to be approved.(7)LimitationsThe Secretary shall not have the authority to require a State, as a condition of approval of the State declaration of intent under this subsection, to—(A)submit any standards for academic content or student academic achievement for review or approval;(B)enter into a voluntary partnership with another State to develop and implement academic assessments, State academic content standards, and accountability systems;(C)include in, or delete from, such a declaration of intent any criterion that specifies, describes, or prescribes any standard or measure that the State uses to establish, implement, or improve—(i)State standards;(ii)assessments;(iii)State accountability systems;(iv)systems that measure student growth;(v)measures of other academic indicators; or(vi)teacher and principal evaluation systems; or(D)require the collection, publication, or transmission to the Department of individual student data that is not expressly required to be collected under this Act.(e)Accountability for academic progressA participating State may require each eligible child receiving a grant under this section to take academic assessments implemented by the State educational agency under section 1111(b)(3) or an alternative assessment approved by the State educational agency of the participating State, if the participating State pays any costs associated with administering the assessment.(f)Nondiscrimination and other requirements for schools and providers of supplemental educational services programs(1)Nondiscrimination(A)In generalExcept as provided in subparagraph (B), a school or provider of a supplemental educational services program that participates in a program under this section by accepting grant funds under this section on behalf of an eligible child under this section shall agree to not discriminate against program participants or applicants on the basis of race, color, national origin, religion, or sex.(B)Exceptions(i)In generalNotwithstanding any other provision of law, the prohibition of sex discrimination in subparagraph (A) shall not apply to a participating school that is operated by, supervised by, controlled by, or connected to a religious organization to the extent that the application of subparagraph (A) is inconsistent with the religious tenets or beliefs of the school.(ii)Single-sex school, class, or activityNotwithstanding subparagraph (A) or any other provision of law, a parent may choose, and a school may offer, a single-sex school, class, or activity.(C)ApplicabilitySection 909 of the Education Amendments of 1972 (20 U.S.C. 1688) shall apply to this section as if such section 909 were part of this section.(2)Children with disabilitiesNothing in this section shall be construed to alter or modify the Individuals with Disabilities Education Act.(3)Rules of conduct and other school policiesA participating school or provider of supplemental educational services may require eligible children attending the school or receiving the services, respectively, to abide by any rules of conduct or other requirements applicable to all other students served by the school or the provider of supplemental educational services.(4)Religiously affiliated schools and providers of supplemental educational services(A)In generalNotwithstanding any other provision of law, a school or provider of supplemental educational services participating in a program under this section that is operated by, supervised by, controlled by, or connected to, a religious organization may exercise its right in matters of employment consistent with title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e–1 et seq.), including the exemptions in such title.(B)Maintenance of purposeNotwithstanding any other provision of law, funds made available under this section to eligible students that are received by a participating school or supplemental educational services provider, as a result of their parents' choice, shall not, consistent with the first amendment of the Constitution of the United States—(i)necessitate any change in the participating school's teaching mission;(ii)require any participating school to remove religious art, icons, scriptures, or other symbols; or(iii)preclude any participating school from retaining religious terms in its name, selecting its board members on a religious basis, or including religious references in its mission statements and other chartering or governing documents.(g)National program assessment(1)In generalThe Secretary, acting through the Director of the Institute of Education Sciences, shall carry out a national assessment of activities carried out with Federal funds under this section in order—(A)to determine the effectiveness of this section in achieving the purposes of this section; and(B)to provide timely information to the President, Congress, the States, local educational agencies, and the public on how to implement this section more effectively, including recommendations for legislative and administrative action that can achieve the purposes of this section more effectively.(2)Scope of assessmentThe national assessment shall assess activities supported under this section, including—(A)the implementation of programs assisted under this section by participating States and the impact of such programs on improving the academic achievement of low-income children to meet the challenging academic content and student academic achievement standards adopted by the participating States under section 1111(b)(1), based on the State academic assessments adopted under section 1111(b)(3), to the extent applicable;(B)the types of programs and services in participating States that have demonstrated the greatest effectiveness in helping low-income students reach the challenging academic content and student academic achievement standards developed by the participating States; and(C)the effectiveness of States, local educational agencies, schools, and other recipients of assistance under this section in achieving the purposes of this section, by—(i)improving the academic achievement of low-income children and their performance on State assessments, where applicable, as compared with other children; and(ii)improving the participation of parents of low-income children in the education of their children.(3)Sources of information and data collection(A)In generalIn conducting the assessment under this subsection, the Secretary shall—(i)analyze existing data from States required for reports under this Act and the Individuals with Disabilities Education Act, and summarize major findings from such reports; and(ii)analyze data from the National Assessment of Educational Progress carried out under section 303(b)(2) of the National Assessment of Educational Progress Authorization Act.(B)Special ruleThe information and data used to prepare the assessment, as described in subparagraph (A), shall be derived from existing State and local reporting requirements and data sources. Nothing in this paragraph shall be construed as authorizing, requiring, or allowing any additional reporting requirements, data elements, or information to be reported to the Secretary not otherwise explicitly authorized by any other Federal law.(4)Reports(A)Interim reportNot later than 3 years after the date of enactment of the Scholarships for Kids Act, the Secretary shall transmit to the President, the Committee on Education and the Workforce of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate, an interim report on the national assessment conducted under this subsection.(B)Final reportNot later than 5 years after the date of enactment of the Scholarships for Kids Act, the Secretary shall transmit to the President, the Committee on Education and the Workforce of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate, a final report on the national assessment conducted under this subsection.(h)Prohibition against Federal mandates, direction, or controlNothing in this subsection shall be construed to authorize the Secretary or any other officer or employee of the Federal Government to mandate, direct, control, or exercise any direction or supervision over the instructional content or materials, curriculum, program of instruction, academic content and student academic achievement standards, or academic assessments of a State, local educational agency, elementary school or secondary school, or provider of supplemental educational services..4.Authorization of appropriationsSection 1002 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6302) is amended to read as follows:1002.Authorization of appropriationsFor the purpose of carrying out part A, there are authorized to be appropriated $23,955,840,000 for fiscal year 2015 and each of the 5 succeeding fiscal years..5.Program consolidation(a)Consolidation of certain Federal education programsThe following provisions are repealed:(1)Section 1003 and parts B, C, D, E, F, G, and H of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).(2)Titles II, III, IV, V, VI, and VII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq., 6801 et seq., 7101 et seq., 7301 et seq., 7401 et seq.).(3)Clauses (iii) and (iv) of section 105(f)(1)(B) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(iii) and (iv)).(4)The Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).(5)Subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).(6)The Educational Technical Assistance Act of 2002 (20 U.S.C. 9601 et seq.).(7)Part A of title II of the Higher Education Act of 1965 (20 U.S.C. 1022 et seq.).(8)Sections 402B and 402C of the Higher Education Act of 1965 (20 U.S.C. 1070a–12, 1070a–13).(9)Section 410 of the Agricultural Research Extension, and Education Reform Act of 1998 (7 U.S.C. 7630).(10)Section 1417(j) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(j)).(11)Section 4101 of the Patient Protection and Affordable Care Act (42 U.S.C. 280h–4 note).(12)Section 9 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n).(13)Section 399Z–1 of the Public Health Service Act (42 U.S.C. 280h–5).(14)Sections 14005, 14006, and 14007 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 282).(b)Effective dateSubsection (a) shall take effect on October 1, 2015.(c)Additional conforming amendments(1)In generalAfter consultation with the appropriate committees of Congress and the Director of the Office of Management and Budget, each applicable Secretary shall prepare recommended legislation containing technical and conforming amendments to reflect the changes made by this Act.(2)Submission to CongressNot later than 6 months after the date of enactment of this Act, each applicable Secretary shall submit the recommended legislation referred to under paragraph (1) to the appropriate committees of Congress.(3)Definition of applicable SecretaryFor purposes of this section, the term applicable Secretary means a Secretary with authority over a program or provision of law described in subsection (a).